DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/586,212, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Claims 1, 8, and 15 recite the limitation “a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the entire claimed range of “Fno*ImgH/EFL ≤ 0.716” to be supported by the disclosure of ten embodiments, which fail to even teach the recited endpoint. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Moreover, the embodiments of the prior-filed application fail to demonstrate to one having ordinary skill in the art at the time the invention was filed that Applicant was in possession of the entire claimed range, as the embodiments merely result in ten calculated values, the greatest being 0.714 and least being 0.600. Thus, there is nothing to suggest that Applicant was in possession of a lens system having any values of Fno*ImgH/EFL of less than 0.600, or any of the values between the individual calculated points. As a non-limiting example, the instant claims encompass a value of Fno*ImgH/EFL of 0, which is clearly not supported by the prior-filed application.
Furthermore, there is no evidence that Applicant ever considered the value of Fno*ImgH/EFL to be a part of the invention, germane to patentability, as such a value is never discussed in the prior-filed application. Thus, the entire claimed range is not supported by the disclosure of the prior-filed application, rather it appears that the later-filed claims are attempting to “carve out a patentable portion” from individual values. Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a 
Similarly, claim 5 recites the inequality “1.885 ≤ (TTL*ImgH)/(EFL*T1) ≤ 2.423”; claim 6 recites the inequality “0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078”; and claim 7 recites the inequality “EFL ≥ 8 mm.” As with the inequalities above, there is no support in the prior-filed application for these entire claimed ranges, nor any discussion of such a ratio to indicate to one of ordinary skill in the art at the time the invention was filed that the claimed ratios were considered to be a part of the invention or that Applicant was in possession of such a lens satisfying the entire claimed ranges.
Additionally, Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/586,212, filed on 05/03/2017. However, given that the application is not supported by the prior filed application, the requirements of 35 U.S.C. 119(a)-(d) are not met, and the application is not accorded the foreign priority date.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to describe any details regarding the values of Fno*ImgH/EFL, (TTL*ImgH)/(EFL*T1), or (TTL*ImgH)/(EFL*BFL), or the ranges of Fno*ImgH/EFL ≤ 0.716, 1.885 ≤ (TTL*ImgH)/(EFL*T1) ≤ 2.423, 0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078, or BFL ≥ 8 mm. As such, the specification fails to provide proper antecedent basis for the claimed range.


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“An original claim may lack written description support when…a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc), MPEP 2163.
Claims 1, 8, and 15 recite the limitation “a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL…Fno*ImgH/EFL ≤ 0.716…” However, the disclosure is entirely silent to any range on the ratio Fno*ImgH/EFL. Furthermore, the disclosure fails to mention even mention such a ratio. At best, the prior-filed application provides ten examples, from which a value can be calculated to be 0.714, 0.710, 0.604, 0.660, 0.663, 0.692, 0.600, 0.661, 0.653, and 0.684. Similarly, claim 5 recites the inequality “1.885 ≤ (TTL*ImgH)/(EFL*T1) ≤ 2.423”; claim 6 recites the 
As such, the claims recite a broad genus claim (i.e. an optical imaging lens satisfying the broad range of Fno*ImgH/EFL ≤ 0.716), while the disclosure merely describes ten narrow species without any evidence that the entire claimed range was ever contemplated by Applicant. Thus, the claims lack written description support in the specification.
Claims 2-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 9-14 are rejected as being dependent upon claim 8 and failing to cure the deficiencies of the rejected base claim; and claims 16-20 are rejected as being dependent upon claim 15 and failing to cure the deficiencies of the rejected base claim.
Similarly, claim 5 recites the inequality “1.885 ≤ (TTL*ImgH)/(EFL*T1) ≤ 2.423”; claim 6 recites the inequality “0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078”; and claim 7 recites the inequality “EFL ≥ 8 mm.” As with the inequalities above, there is no evidence that the broad genus of the claimed ranges was contemplated.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an optical imaging lens having a positive, negative, positive, negative, positive arrangement with specific values of Fno*ImgH/EFL, does not reasonably provide enablement for all arrangements of five lenses encompassed by the claims and the entire claimed range of Fno*ImgH/EFL ≤ 0.716.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
Claims 1, 8, and 15 recite an optical imaging lens having five or more lenses which can have positive, negative, or zero optical power, and satisfying the inequality “Fno*ImgH/EFL ≤ 0.716.” There 
There are ten examples in Applicant’s specification. Each of the ten examples has an arrangement of five lenses in order of positive, negative, positive, negative, and positive. Thus, the examples of the specification represent just one possible combination of the over 200 combinations encompassed by the claims. Additionally, the ten examples provide (calculated) values of Fno*ImgH/EFL of 0.714, 0.710, 0.604, 0.660, 0.663, 0.692, 0.600, 0.661, 0.653, and 0.684. Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical design.
As a non-limiting example, Examiner notes that the instant claims encompass a system of five negative lenses meeting the claimed conditions. However, the specification provides no detail as to how to make such a system. Additionally, the claims encompass values of Fno*ImgH/EFL of 0.25, 0.00, or -0.50, but the specification provides no direction as to how to make such a system.
	 Therefore, based on the discussions above concerning the art’s recognition that lenses must have a specific arrangement and a positive value on Fno*ImgH/EFL, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to make all possible optical imaging lenses encompassed by the claim and satisfying Fno*ImgH/EFL ≤ 0.716.
	Due to the large quantity of experimentation necessary to determine the arrangement of lenses and how to make lenses with Fno*ImgH/EFL ≤ 0.716, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex 
	Examiner respectfully suggests amending the claims to include the specific arrangement of powers.
Similarly, claim 5 recites the inequality “1.885 ≤ (TTL*ImgH)/(EFL*T1) ≤ 2.423”; claim 6 recites the inequality “0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078”; and claim 7 recites the inequality “EFL ≥ 8 mm.”  As with the inequalities above, there is no support in the original disclosure for these entire claimed ranges, nor any discussion of such a ratio to indicate to one of ordinary skill in the art at the time the invention was filed that the claimed ratios were considered to be a part of the invention or that Applicant was in possession of such a lens satisfying the entire claimed ranges.
Claims 2-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 9-14 are rejected as being dependent upon claim 8 and failing to cure the deficiencies of the rejected base claim; and claims 16-20 are rejected as being dependent upon claim 15 and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhang et al. (U.S. PG-Pub No. 2018/0275372; hereinafter – “Jhang”). Examiner respectfully submits that although Jhang is commonly owned, given that the prior-filed application fails to support the entire scope of the instant claims, the instant application is not accorded the prior filing date, and Jhang is available as prior art.
Regarding claim 1, Jhang teaches an optical imaging lens (each of embodiments 1-10 include values falling within the claimed ranges), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 6; Paragraphs 0085-0091), wherein:
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 0.716 (See Fig. 8, where Fno*ImgH/EFL can be calculated to be 0.714, within st embodiment, within Applicant’s claimed range).
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 2, Jhang teaches the optical imaging lens according to claim 1, as above.
Jhang further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the fifth lens element along the optical axis is represented by T5, and the optical imaging lens further satisfies an inequality: (AAG+T5)/T1 ≤ 3.01 (See Fig. 46 where (AAG+T5)/T1 is 1.571 for the 1st embodiment, within Applicant’s claimed range).
Regarding claim 3, Jhang teaches the optical imaging lens according to claim 1, as above.
Jhang further teaches that a distance from the image-side surface of the fifth lens element to an image plane along the optical axis is represented by BFL, and the optical imaging lens further satisfies an inequality: EFL/BFL ≤ 4.2 (See Fig. 46 where EFL/BFL=3.405 for the 1st embodiment, within Applicant’s claimed range).
Regarding claim 4, Jhang teaches the optical imaging lens according to claim 1, as above.
Jhang further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: AAG/T4 ≤ 7.2 (See Fig. 46 where AAG/T4=1.000 for the 1st embodiment, within Applicant’s claimed range).
Regarding claim 5, Jhang teaches the optical imaging lens according to claim 1, as above.
Jhang further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, and the optical imaging lens further satisfies an inequality: 
Regarding claim 6, Jhang teaches the optical imaging lens according to claim 1, as above.
Jhang further teaches that distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL, and the optical imaging lens further satisfies an inequality: 0.564 (TTL*ImgH)/(EFL*BFL) 1.078 (See Figs. 8 and 46 where the value is calculated to be 1.07, within Applicant’s claimed range).
Regarding claim 7, Jhang teaches the optical imaging lens according to claim 1, as above.
Jhang further teaches that the optical imaging lens further satisfies an inequality: EFL>8 mm (See e.g. Fig. 8 where EFL is given to be 8.651 mm).
Regarding claim 8, Jhang teaches an optical imaging lens (each of embodiments 1-10 include values falling within the claimed ranges), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 6; Paragraphs 0085-0091), wherein:
the image-side surface of the fifth lens element comprises a convex portion in a vicinity of a periphery of the fifth lens element (See e.g. Fig. 6; Paragraphs 0085-0091),
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; a distance from the object-side surface of the first lens st embodiment, within Applicant’s claimed range).
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 9, Jhang teaches the optical imaging lens according to claim 8, as above.
Jhang further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: TTL/ALT ≤ 2.21 (See Fig. 46, 1st Embodiment).
Regarding claim 10, Jhang teaches the optical imaging lens according to claim 8, as above.
Jhang further teaches that the optical imaging lens further satisfies an inequality: AAG/G23 4  (See Fig. 46, 1st Embodiment).
Regarding claim 11, Jhang teaches the optical imaging lens according to claim 8, as above.
Jhang further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T4 ≤ 8.51 (See Fig. 46, 1st Embodiment).
Regarding claim 12, Jhang teaches the optical imaging lens according to claim 8, as above.
st Embodiment).
Regarding claim 13, Jhang teaches the optical imaging lens according to claim 8, as above.
Jhang further teaches that a central thickness of the third lens element along the optical axis is represented by T3, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T3<6  (See Fig. 46, 1st Embodiment).
Regarding claim 14, Jhang teaches the optical imaging lens according to claim 8, as above.
Jhang further teaches that a central thickness of the first lens element along the optical axis is represented by T 1, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T1 ≤ 3.3 (See Fig. 46, 1st Embodiment).
Regarding claim 15, Jhang teaches an optical imaging lens (each of embodiments 1-10 include values falling within the claimed ranges), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 6; Paragraphs 0085-0091), wherein:

a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL; a central thickness of the first lens element along the optical axis is represented by T1; a central thickness of the second lens element along the optical axis is represented by T2; a central thickness of the fifth lens element along the optical axis is represented by T5; an air gap between the first lens element and the second lens element along the optical axis is represented by G12; an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 0.716 (See Fig. 8, where Fno*ImgH/EFL can be calculated to be 0.714, within Applicant’s claimed range), TTL/BFL ≤ 3.61 (See Fig. 46 where TTL/BFL = 3.6 for the first embodiment), and (G12+T2+G45+T5)/T1 ≤ 2.2 (See Fig. 46, 1st embodiment).
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 16, Jhang teaches the optical imaging lens according to claim 15, as above.
Jhang further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, and the optical imaging lens further satisfies an inequality: (AAG+T5)/(T2+G23) ≤ 4.2 (See Fig. 46, 1st Embodiment).
Regarding claim 17, Jhang teaches the optical imaging lens according to claim 15, as above.
st Embodiment).
Regarding claim 18, Jhang teaches the optical imaging lens according to claim 15, as above.
Jhang further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: EFL/ALT ≤ 2.4 (See Fig. 46, 1st Embodiment).
Regarding claim 19, Jhang teaches the optical imaging lens according to claim 15, as above.
Jhang further teaches that a central thickness of the third lens element along the optical axis is represented by T3, and the optical imaging lens further satisfies an inequality: (G12+T2+G45+T5)/T3 ≤ 4.1 (See Fig. 46, 1st Embodiment).
Regarding claim 20, Jhang teaches the optical imaging lens according to claim 15, as above.
Jhang further teaches that an abbe number of the fifth lens element is represented by v5, and the optical imaging lens further satisfies an inequality: v5 ≤ 35 (See Figs. 8 and 46, 1st Embodiment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. PG-Pub No. 2016/0306143; hereinafter – “Hashimoto”).
Regarding claim 1, Hashimoto teaches an optical imaging lens (Each of examples 1-9 include values falling within the claimed ranges, calculations shown for Example 1 only), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 1; Paragraphs 0067-0074), wherein:
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 2.4 (Paragraphs 0014, 0044, and 0078: Hashimoto teaches that Fno ≤ 2.4 and 0.7 < ImgH/EFL < 1.0. Thus, Hashimoto teaches that Fno*ImgH/EFL ≤ 2.4*1 = 2.4) and more preferably Fno*ImgH/EFL ≤ 1.84 (Paragraph 0102: Hashimoto teaches that Fno ≤ 2.24 and 0.71 < ImgH/EFL < 0.82. 
Although Hashimoto teaches a broad range on the value of Fno*ImgH/EFL, Hashimoto fails to explicitly disclose the narrower range of Fno*ImgH/EFL ≤ 0.716.
However, Hashimoto teaches the range on the F-number and the value of ImgH/EFL “to make the lens brightness appropriate” such that image clearness is not impaired (Paragraph 0018) and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” (Paragraph 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that Fno*ImgH/EFL ≤ 0.716 as suggested by Hashimoto “to make the lens brightness appropriate” such that image clearness is not impaired and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view,” as in Hashimoto (Paragraphs 0018 and 0045), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Hashimoto teaches the optical imaging lens according to claim 1, as above.
Hashimoto further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the fifth lens element along the optical axis is represented by T5, and the optical imaging lens further satisfies an inequality: (AAG+T5)/T1 ≤ 3.01 (See Table 1 for Example 1: (AAG+T5)/T1 = (1.011+0.445)/0.612 = 2.38, within Applicant’s claimed range).
Regarding claim 3, Hashimoto teaches the optical imaging lens according to claim 1, as above.

Regarding claim 4, Hashimoto teaches the optical imaging lens according to claim 1, as above.
Hashimoto further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: AAG/T4 ≤ 7.2 (See Table 1 for Example 1: AAG/T4 = 1.011/0.548 = 1.84, within Applicant’s claimed range).
Regarding claim 5, Hashimoto teaches the optical imaging lens according to claim 1, as above.
Hashimoto fails to explicitly disclose that a central thickness of the first lens element along the optical axis is represented by T1, a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, and the optical imaging lens further satisfies an inequality: 1.885<(TTL*ImgH)/(EFL*T1)<2.423.
However, Hashimoto further teaches decreasing the value of TTL (Paragraph 0014) in order “to meet the demand for low-profileness” (Paragraph 0019) and further teaches controlling the value of ImgH/EFL such that 0.7 < ImgH/EFL < 1.0 “to make the lens brightness appropriate” such that image clearness is not impaired (Paragraph 0018) and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” (Paragraph 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that 1.885<(TTL*ImgH)/(EFL*T1)<2.423 as suggested by Hashimoto “to make the lens brightness appropriate” such that image clearness is not impaired and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” and “to meet the demand for low-profileness,” as in Hashimoto (Paragraphs 0018-0019 and 0045), since it has been held In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Hashimoto teaches the optical imaging lens according to claim 1, as above.
Hashimoto fails to explicitly disclose that the distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL, and the optical imaging lens further satisfies an inequality: 0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078.
However, Hashimoto further teaches decreasing the value of TTL (Paragraph 0014) in order “to meet the demand for low-profileness” (Paragraph 0019) and further teaches controlling the value of ImgH/EFL such that 0.7 < ImgH/EFL < 1.0 “to make the lens brightness appropriate” such that image clearness is not impaired (Paragraph 0018) and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” (Paragraph 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that 0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078 as suggested by Hashimoto “to make the lens brightness appropriate” such that image clearness is not impaired and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” and “to meet the demand for low-profileness,” as in Hashimoto (Paragraphs 0018-0019 and 0045), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Hashimoto teaches the optical imaging lens according to claim 1, as above.
Hashimoto fails to explicitly disclose that the optical imaging lens further satisfies an inequality: EFL>8 mm.
However, Hashimoto further teaches increasing the value of EFL “to make the lens brightness appropriate” such that image clearness is not impaired (Paragraph 0018) and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” (Paragraph 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that EFL>8 mm as suggested by Hashimoto “to make the lens brightness appropriate” such that image clearness is not impaired and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view,” as in Hashimoto (Paragraphs 0018 and 0045), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and since it has been held that where the general conditions of a claim  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Hashimoto teaches an optical imaging lens (Each of examples 1-9 include values falling within the claimed ranges, calculations shown for Example 1 only), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 1; Paragraphs 0067-0074), wherein:
the image-side surface of the fifth lens element comprises a convex portion in a vicinity of a periphery of the fifth lens element (See e.g. Fig. 1; Paragraphs 0067-0074);
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL; a central thickness of the second lens element along the optical axis is represented by T2; a central thickness of the fifth lens element along the optical axis is represented by T5; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 2.4 (Paragraphs 0014, 0044, and 0078: Hashimoto teaches that Fno ≤ 2.4 and 0.7 < ImgH/EFL < 1.0. Thus, Hashimoto teaches that Fno*ImgH/EFL ≤ 2.4*1 = 2.4) and more preferably Fno*ImgH/EFL ≤ 1.84 (Paragraph 0102: Hashimoto teaches that Fno ≤ 2.24 and 0.71 < ImgH/EFL < 0.82. Thus, Hashimoto teaches that Fno*ImgH/EFL ≤ 2.24*0.82 = 1.84), TTL/BFL ≈ 3.8 
Although Hashimoto teaches a broad range on the value of Fno*ImgH/EFL, Hashimoto fails to explicitly disclose the narrower range of Fno*ImgH/EFL ≤ 0.716 and that TTL/BFL≤3.61.
However, Hashimoto teaches the range on the F-number and the value of ImgH/EFL “to make the lens brightness appropriate” such that image clearness is not impaired (Paragraph 0018) and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” (Paragraph 0045).Hashimoto further teaches reducing the value of TTL (Paragraph 0014) “to meet the demand for low-profileness” (Paragraph 0019).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that Fno*ImgH/EFL ≤ 0.716 and TTL/BFL ≤ 3.61 as suggested by Hashimoto “to make the lens brightness appropriate” such that image clearness is not impaired and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” and “to meet the demand for low-profileness,” as in Hashimoto (Paragraphs 0018-0019 and 0045), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Hashimoto teaches the optical imaging lens according to claim 8, as above.

Regarding claim 10, Hashimoto teaches the optical imaging lens according to claim 8, as above.
Hashimoto further teaches that the optical imaging lens further satisfies an inequality: AAG/G23 ≤ 4 (See Table 1 for Example 1: AAG/G23 = 1.011/0.314 = 3.22, within Applicant’s claimed range).
Regarding claim 11, Hashimoto teaches the optical imaging lens according to claim 8, as above.
Hashimoto further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T4 ≤ 8.51 (See Table 1 for Example 1: (AAG+T2)/T4 = 2.36, within Applicant’s claimed range).
Regarding claim 12, Hashimoto teaches the optical imaging lens according to claim 8, as above.
Hashimoto further teaches that a central thickness of the first lens element along the optical axis is represented by T1, an air gap between the first lens element and the second lens element along the optical axis is represented by G12, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (G12+T2+G45+T5)/T1 ≤ 2.2 (See Table 1 for Example 1: (G12+T2+G45+T5)/T1 = 1.56, within Applicant’s claimed range).
Regarding claim 13, Hashimoto teaches the optical imaging lens according to claim 8, as above.
Hashimoto further teaches a central thickness of the third lens element along the optical axis is represented by T3, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: 
Regarding claim 14, Hashimoto teaches the optical imaging lens according to claim 8, as above.
Hashimoto further teaches that a central thickness of the first lens element along the optical axis is represented by T1, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T1 ≤ 3.3 (See Table 1 for Example 1: (T2+G23+G34+G45+T5)/T1 = 2.80, within Applicant’s claimed range).
Regarding claim 15, Hashimoto teaches an optical imaging lens (Each of examples 1-9 include values falling within the claimed ranges, calculations shown for Example 1 only), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 1; Paragraphs 0067-0074), wherein:
the image-side surface of the fifth lens element comprises a convex portion in a vicinity of a periphery of the fifth lens element (See e.g. Fig. 1; Paragraphs 0067-0074);
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL; a central thickness of the first lens element along the optical axis is represented by T1; a central thickness of the second lens element along the 
Although Hashimoto teaches a broad range on the value of Fno*ImgH/EFL, Hashimoto fails to explicitly disclose the narrower range of Fno*ImgH/EFL ≤ 0.716 and that TTL/BFL≤3.61.
However, Hashimoto teaches the range on the F-number and the value of ImgH/EFL “to make the lens brightness appropriate” such that image clearness is not impaired (Paragraph 0018) and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” (Paragraph 0045).Hashimoto further teaches reducing the value of TTL (Paragraph 0014) “to meet the demand for low-profileness” (Paragraph 0019).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that Fno*ImgH/EFL ≤ 0.716 and TTL/BFL ≤ 3.61 as suggested by Hashimoto “to make the lens brightness appropriate” such that image clearness is not impaired and “to correct aberrations properly” and avoid “deterioration in optical performance” while still achieving “a wide field of view” and “to meet the demand for low-profileness,” as in Hashimoto (Paragraphs 0018-0019 and 0045), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Hashimoto teaches the optical imaging lens according to claim 15, as above.
Hashimoto further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, and the optical imaging lens further satisfies an inequality: (AAG+T5)/(T2+G23) ≤ 4.2 (See Table 1 for Example 1: (AAG+T5)/(T2+G23) = 2.45, within Applicant’s claimed range).
Regarding claim 17, Hashimoto teaches the optical imaging lens according to claim 15, as above.
Hashimoto further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T5 ≤ 4.6 (See Table 1 for Example 1: (AAG+T2)/T5 = 2.90, within Applicant’s claimed range).
Regarding claim 18, Hashimoto teaches the optical imaging lens according to claim 15, as above.
Hashimoto further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: EFL/ALT ≤ 2.4 (See Table 1 for Example 1: EFL/ALT = 3.778/2.28 = 1.66, within Applicant’s claimed range).
Regarding claim 19, Hashimoto teaches the optical imaging lens according to claim 15, as above.
Hashimoto further teaches that a central thickness of the third lens element along the optical axis is represented by T3, and the optical imaging lens further satisfies an inequality: .
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. PG-Pub No. 2017/0329108; hereinafter – “Hashimoto’108”).
Regarding claim 1, Hashimoto’108 teaches an optical imaging lens (Each of examples 1-7 include values falling within the claimed ranges, calculations shown for Example 1 only), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 1; Paragraphs 0067-0070 and 0074-0078), wherein:
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 1.62 (Paragraph 0086: Hashimoto’108 teaches that Fno ≤ 1.8 and 0.5 < ImgH/EFL < 0.9. Thus, Hashimoto’108 teaches that Fno*ImgH/EFL ≤ 1.8*0.9 = 1.62) and more preferably Fno*ImgH/EFL ≤ 1.39 (Paragraphs 0105 and 0107) and AAG/G23 ≤ 4 (See Table 1 for Example 1: AAG/G23 = 3.45/1.12 = 3.08, within Applicant’s claimed range).
Although Hashimoto’108 teaches a broad range on the value of Fno*ImgH/EFL, Hashimoto’108 fails to explicitly disclose the narrower range of Fno*ImgH/EFL ≤ 0.716.
However, Hashimoto’108 teaches the range on the F-number and the value of ImgH/EFL to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that Fno*ImgH/EFL ≤ 0.716 as suggested by Hashimoto’108 to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality” and “to increase luminous quantity emitted from the imaging lens” in order “to obtain a bright image,” as in Hashimoto’108 (Paragraphs 0047 and 0049), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Hashimoto’108 teaches the optical imaging lens according to claim 1, as above.
Hashimoto’108 further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the fifth lens element along the optical axis is represented by T5, and the optical imaging lens further satisfies an inequality: (AAG+T5)/T1 ≤ 3.01 (See Table 1 for Example 1: (AAG+T5)/T1 = 2.55, within Applicant’s claimed range).
Regarding claim 3, Hashimoto’108 teaches the optical imaging lens according to claim 1, as above.
Hashimoto’108 further teaches that a distance from the image-side surface of the fifth lens element to an image plane along the optical axis is represented by BFL, and the optical imaging lens further satisfies an inequality: EFL/BFL ≤ 4.2 (See Table 1 for Example 1: EFL/BFL = 11.68/6.817 = 1.71, within Applicant’s claimed range).
Regarding claim 4, Hashimoto’108 teaches the optical imaging lens according to claim 1, as above.
Hashimoto’108 further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: AAG/T4 ≤ 7.2 (See Table 1 for Example 1: AAG/T4 = 3.45/1.714 = 2.01, within Applicant’s claimed range).
Regarding claim 5, Hashimoto’108 teaches the optical imaging lens according to claim 1, as above.
Hashimoto’108 fails to explicitly disclose that a central thickness of the first lens element along the optical axis is represented by T1, a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, and the optical imaging lens further satisfies an inequality: 1.885<(TTL*ImgH)/(EFL*T1)<2.423.
However, Hashimoto’108 teaches decrease the value of TTL to achieve the “demand of low-profileness” (Paragraph 0045) and teaches adjusting the value of ImgH/EFL to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality” (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto’108 such that 1.885<(TTL*ImgH)/(EFL*T1)<2.423 as suggested by Hashimoto’108 to achieve the “demand of low-profileness” and an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality,” as in Hashimoto (Paragraphs 0045 and 0047), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Hashimoto’108 teaches the optical imaging lens according to claim 1, as above.
Hashimoto’108 further teaches that the distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL, and the optical imaging lens further satisfies an inequality: 0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078 (Table 8, Example 3: (TTL*ImgH)/(EFL*BFL) = 1.07).
Additionally, Hashimoto’108 teaches decrease the value of TTL to achieve the “demand of low-profileness” (Paragraph 0045) and teaches adjusting the value of ImgH/EFL to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality” (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that 0.564 ≤ (TTL*ImgH)/(EFL*BFL) ≤ 1.078 as suggested by Hashimoto’108 to achieve the “demand of low-profileness” and an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality,” as in Hashimoto (Paragraphs 0045 and 0047), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Hashimoto’108 teaches the optical imaging lens according to claim 1, as above.
Hashimoto’108 further teaches that the optical imaging lens further satisfies an inequality: EFL>8 mm (Table 8, Example 1: EFL = 11.68 mm, within Applicant’s claimed range).
Regarding claim 8, Hashimoto’108 teaches an optical imaging lens (Each of examples 1-7 include values falling within the claimed ranges, calculations shown for Example 1 only), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 1; Paragraphs 0067-0070 and 0074-0078), wherein:
the image-side surface of the fifth lens element comprises a convex portion in a vicinity of a periphery of the fifth lens element (See e.g. Fig. 1; Paragraphs 0074-0078);
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL; a central thickness of the second lens element along the optical axis is represented by T2; a central thickness of the fifth lens element along the optical axis is represented by T5; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 1.62 (Paragraph 0086: Hashimoto’108 teaches that Fno ≤ 1.8 and 0.5 < ImgH/EFL < 0.9. Thus, Hashimoto’108 teaches that Fno*ImgH/EFL ≤ 1.8*0.9 = 1.62) 
Although Hashimoto’108 teaches a broad range on the value of Fno*ImgH/EFL, Hashimoto’108 fails to explicitly disclose the narrower range of Fno*ImgH/EFL ≤ 0.716.
However, Hashimoto’108 teaches the range on the F-number and the value of ImgH/EFL to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality” (Paragraph 0047) and “to increase luminous quantity emitted from the imaging lens” in order “to obtain a bright image (Paragraph 0049).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that Fno*ImgH/EFL ≤ 0.716 as suggested by Hashimoto’108 to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality” and “to increase luminous quantity emitted from the imaging lens” in order “to obtain a bright image,” as in Hashimoto’108 (Paragraphs 0047 and 0049), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Hashimoto’108 teaches the optical imaging lens according to claim 8, as above.
Hashimoto’108 further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: TTL/ALT ≤ 2.21 (See Table 1 for Example 1: TTL/ALT = 2.21, within Applicant’s claimed range).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Hashimoto’108 teaches the optical imaging lens according to claim 8, as above.
Hashimoto’108 further teaches that the optical imaging lens further satisfies an inequality: AAG/G23 ≤ 4 (See Table 1 for Example 1: AAG/G23 = 3.45/1.119 = 3.08, within Applicant’s claimed range).
Regarding claim 11, Hashimoto’108 teaches the optical imaging lens according to claim 8, as above.
Hashimoto’108 further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T4 ≤ 8.51 (See Table 1 for Example 1: (AAG+T2)/T4 = 2.42, within Applicant’s claimed range).
Regarding claim 12, Hashimoto’108 teaches the optical imaging lens according to claim 8, as above.

Regarding claim 13, Hashimoto’108 teaches the optical imaging lens according to claim 8, as above.
Hashimoto’108 further teaches a central thickness of the third lens element along the optical axis is represented by T3, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T3<6 (See Table 1 for Example 1: (T2+G23+G34+G45+T5)/T3 = 4.03, within Applicant’s claimed range).
Regarding claim 14, Hashimoto’108 teaches the optical imaging lens according to claim 8, as above.
Hashimoto’108 further teaches that a central thickness of the first lens element along the optical axis is represented by T1, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T1 ≤ 3.3 (See Table 1 for Example 1: (T2+G23+G34+G45+T5)/T1 = 2.85, within Applicant’s claimed range).
Regarding claim 15, Hashimoto’108 teaches an optical imaging lens (Each of examples 1-7 include values falling within the claimed ranges, calculations shown for Example 1 only), comprising first, 
the image-side surface of the fifth lens element comprises a convex portion in a vicinity of a periphery of the fifth lens element (See e.g. Fig. 1; Paragraphs 0074-0078);
a F-number of the optical imaging lens is represented by Fno; an image height of the optical imaging lens is represented by ImgH; an effective focal length of the optical imaging lens is represented by EFL; a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL; a central thickness of the first lens element along the optical axis is represented by T1; a central thickness of the second lens element along the optical axis is represented by T2; a central thickness of the fifth lens element along the optical axis is represented by T5; an air gap between the first lens element and the second lens element along the optical axis is represented by G12; an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45; and the optical imaging lens further satisfies inequalities: Fno*ImgH/EFL ≤ 1.62 (Paragraph 0086: Hashimoto’108 teaches that Fno ≤ 1.8 and 0.5 < ImgH/EFL < 0.9. Thus, Hashimoto’108 teaches that Fno*ImgH/EFL ≤ 1.8*0.9 = 1.62) and more preferably Fno*ImgH/EFL ≤ 1.39 (Paragraphs 0105 and 0107), TTL/BFL ≤ 3.61 (Table 1 and Table 8, Example 1: TTL/BFL =2.50, within Applicant’s claimed range), and (G12+T2+G45+T5)/T1 ≤ 2.2 (Table 1, Example 1: (G12+T2+G45+T5)/T1 = 1.51, within Applicant’s claimed range).
Although Hashimoto’108 teaches a broad range on the value of Fno*ImgH/EFL, Hashimoto’108 fails to explicitly disclose the narrower range of Fno*ImgH/EFL ≤ 0.716.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hashimoto such that Fno*ImgH/EFL ≤ 0.716 as suggested by Hashimoto’108 to achieve an “appropriate range of photographing field of view” while correcting aberrations and avoiding “deterioration in image quality” and “to increase luminous quantity emitted from the imaging lens” in order “to obtain a bright image,” as in Hashimoto’108 (Paragraphs 0047 and 0049), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Hashimoto’108 teaches the optical imaging lens according to claim 15, as above.
Hashimoto’108 further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, and the optical imaging lens further satisfies an inequality: (AAG+T5)/(T2+G23) ≤ 4.2 (See Table 1 for Example 1: (AAG+T5)/(T2+G23) = 2.67, within Applicant’s claimed range).
Regarding claim 17, Hashimoto’108 teaches the optical imaging lens according to claim 15, as above.

Regarding claim 18, Hashimoto’108 teaches the optical imaging lens according to claim 15, as above.
Hashimoto’108 further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: EFL/ALT ≤ 2.4 (See Table 1 for Example 1: EFL/ALT = 11.68/7.047 = 1.66, within Applicant’s claimed range).
Regarding claim 19, Hashimoto’108 teaches the optical imaging lens according to claim 15, as above.
Hashimoto’108 further teaches that a central thickness of the third lens element along the optical axis is represented by T3, and the optical imaging lens further satisfies an inequality: (G12+T2+G45+T5)/T3 ≤ 4.1 (See Table 1 for Example 1: (G12+T2+G45+T5)/T3 = 2.13, within Applicant’s claimed range).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto or Hashimoto’108, as applied to claim 15 above, and further in view of Huang (U.S. PG-Pub No. 2016/0187622).
Regarding claim 20, Hashimoto and Hashimoto’108 each teaches the optical imaging lens according to claim 15, as above.
Hashimoto and Hashimoto’108 fail to explicitly disclose that an abbe number of the fifth lens element is represented by v5, and the optical imaging lens further satisfies an inequality: v5≤35.

Huang teaches this abbe number of the fifth lens such that “the chromatic aberration of the optical photographing lens assembly can be corrected” (Paragraph 0050).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical imaging lens of Hashimoto or Hashimoto’108 to satisfy v5≤35 as suggested by Huang such that “the chromatic aberration of the optical photographing lens assembly can be corrected,” as in Huang (Paragraph 0050), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son (U.S. PG-Pub No. 2015/0241660) teaches a lens module having five lenses of a similar configuration meeting similar conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896